UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                                No. 02-4600
SHANNON LEON WILKINS,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
         for the Western District of Virginia, at Danville.
              Jackson L. Kiser, Senior District Judge.
                          (CR-01-70083)

                      Submitted: January 23, 2003

                      Decided: February 5, 2003

   Before WIDENER, MOTZ, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Stacey W. Moreau, WILLIAMS, MORRISON, LIGHT & MOREAU,
Danville, Virginia, for Appellant. John L. Brownlee, United States
Attorney, Joseph W.H. Mott, Assistant United States Attorney, Roa-
noke, Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                     UNITED STATES v. WILKINS
                             OPINION

PER CURIAM:

   Shannon Leon Wilkins appeals the district court’s judgment of
conviction for the commission of wire fraud, in violation of 18 U.S.C.
§§ 1343 and 2 (2000), mail fraud, in violation of 18 U.S.C. §§ 1341
and 2 (2000), bank fraud, in violation of 18 U.S.C. §§ 1344 and 2
(2000), identity theft, in violation of 18 U.S.C. §§ 1028(a)(7),
1028(b)(1)(D), and 2 (2000), and social security offenses, in violation
of 42 U.S.C. § 408(a)(7)(B) (2000). Wilkins was sentenced to forty
months imprisonment, five years of supervised release, and was
ordered to pay restitution to the victims of his fraudulent activities.

   On appeal, Wilkins argues that the district court improperly
instructed the jury as to "reasonable doubt," improperly denied his
motion for a judgment of acquittal pursuant to Fed. R. Crim. P. 29,
and improperly increased his offense level for obstruction of justice
based on perjury before the grand jury. We find each of these argu-
ments meritless.

   We find Wilkins’s argument that the district court rejected his pro-
posed jury instruction as to "reasonable doubt" to be without merit
because Wilkins failed to meet the criteria set forth in United States
v. Lewis, 53 F.3d 29, 32 (4th Cir. 1995). We conclude that the instruc-
tion given by the district court substantially mirrored the instruction
proffered by Wilkins. In addition, Wilkins failed to show that there
was a reasonable likelihood that the jury applied the reasonable doubt
standard in an unconstitutional manner. See United States v. Williams,
152 F.3d 294, 298 (4th Cir. 1998) (citing Victor v. Nebraska, 511
U.S. 1, 5 (1994)).

   Furthermore, we find Wilkins’s argument that the district court
improperly denied his motion for a judgment of acquittal to be with-
out merit. Viewing the evidence produced at trial in the light most
favorable to the Government, we find that any rational trier of fact
could have linked Wilkins to the offenses beyond a reasonable doubt.
See Glasser v. United States, 315 U.S. 60, 80 (1942). Indeed, the evi-
dence introduced against Wilkins was overwhelming.
                       UNITED STATES v. WILKINS                        3
   Finally, we find Wilkins’s argument that the district court erred by
increasing his offense level for obstruction of justice based on perjury
to be without merit. The determination of whether a defendant com-
mitted perjury is a factual issue to be reviewed for clear error. See
United States v. Wilson, 198 F.3d 467, 471 (4th Cir. 1999); United
States v. Murray, 65 F.3d 1161, 1165 (4th Cir. 1995). Because we
find that the district court did not clearly err by finding that Wilkins
knowingly gave false testimony before the grand jury concerning
material matters, we find that the district court did not err by increas-
ing Wilkins’s offense level for obstruction of justice.

  Accordingly, we affirm Wilkins’s conviction and sentence. We dis-
pense with oral argument because the facts and legal contentions are
adequately presented in the materials before the court and argument
would not aid the decisional process.

                                                            AFFIRMED